[Voya Stationery] J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@voya.com December 17, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: AFT Choice Plus File Nos.: 333-105479 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 19 to the Registration Statement on Form N-4 (Amendment No. 19) for Variable Annuity Account C of Voya Retirement Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 19 which was declared effective immediately on December 16, 2014. The text of Amendment No. 19 was filed electronically on December 16, 2014. If you have any questions regarding this submission, please call the undersigned at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site Voya Services Company One Orange Way, C2N Windsor, CT 06095-4774
